Name: Commission Regulation (EC) No 1992/94 of 29 July 1994 amending Regulation (EC) No 1213/94 concerning a protective measure applicable to imports of garlic from China
 Type: Regulation
 Subject Matter: international trade;  tariff policy;  plant product;  international affairs;  Asia and Oceania
 Date Published: nan

 3. 8 . 94 Official Journal of the European Communities No L 200/11 COMMISSION REGULATION (EC) No 1992/94 of 29 July 1994 amending Regulation (EC) No 1213/94 concerning a protective measure applicable to imports of garlic from China THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas improper licence applications must be prevented, Having regard to the Treaty establishing the European Community, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EC) No 3669/93 (2), and in particular Article 29 (2) thereof, Whereas, by Regulation (EC) No 1213/94 (3), on 27 May 1994 the Commission adopted a protective measure applicable to imports of garlic from China limiting the quantity for which import licences may be issued before 31 May 1995 to 10 000 tonnes, of which no more than 5 000 tonnes may be delivered before 31 August 1994 ; Whereas import licences have been issued for the first quantity of 5 000 tonnes since 2 June 1994, and, by Regulation (EC) No 1270/94 (4), the Commission has suspended the issuing of the certificates concerned until 31 August 1994 ; Article 1 Article 1 of Regulation (EC) No 1213/94 is hereby amended as follows : 1 . paragraph 2 is replaced by the following : *2. For licence applications lodged from 25 August 1994 to 24 May 1995, licences shall be issued for no more than a maximum monthly quantity.' 2. the following 3, 4 and 5 paragraphs are added : *3 . For each month, the maximum quantity referred to in paragraph 2 shall be the sum of : (a) the quantities referred to in the Annex ; (b) the quantities not claimed during the preceding month ; and (c) the quantities not used, of which the Commission has been informed, under licences issued previo ­ usly. 4. Where the Commission establishes, on the basis of information forwarded to it by the Member States pursuant to Article 4 of Regulation (EEC) No 1859/93, that there is a risk of a maximum monthly quantity being exceeded, it shall lay down the conditions under which licences may be issued. 5. Operators may not submit more than two licence applications per month, separated by a minimum of five days, in respect of the products referred to in para ­ graph 1 ; each of those applications may not cover a quantity greater than 50 % of the monthly quantities given in the Annex.' Whereas the reoccurrence of such demand after 1 September can only aggravate the situation which was the reason for Regulation (EC) No 1213/94 ; whereas that Regulation should be amended to provide for administra ­ tion of the issuing of licences on a monthly basis ; Whereas, therefore, monthly quantities for which licences may be issued from 1 September 1994 should be fixed for the remainder of the total quantity of 10 000 tonnes ; Whereas those monthly quantities must be increased, where applicable, by the quantities not claimed during the preceding month and by the quantities covered by licences which are not used or used only in part ; (l) OJ No L 118, 20 . 5. 1972, p. 1 . (2) OJ No L 338, 31 . 12. 1993, p. 26. 0 OJ No L 133, 28 . 5. 1994, p. 36. (4) OJ No L 138, 2. 6. 1994, p . 32. Article 2 This Regulation shall enter into force on 25 August 1994. No L 200/12 Official Journal of the European Communities 3 . 8 . 94 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 July 1994. For the Commission Rene STEICHEN Member of the Commission ANNEX (in tonnes) Month Periods of lodging of applications Quantity September 25. 8.1994  23 . 9.1994 800 October 26. 9.1994  24.10.1994 800 November 25. 1 0. 1 994  23. 1 1 . 1 994 500 December 24. 1 1 . 1 994  23. 1 2. 1 994 500 January 26.12.1994  24. 1.1995 500 February 25. 1.1995  21 . 2.1995 500 March 22. 2.1995  24. 3.1995 500 April 27. 3.1995  21 . 4.1995 500 May 24. 4.1995  24. 5. 1995 400